             Case 1:19-cr-00395-PKC Document 31 Filed 12/18/19 Page 1 of 1

            Case 1:19-cr-00395-PKC Document 30 Filed 12/18/19 Page 1 of 1


                                     GERALD J.01 CBIARA
                                        . . ATIORNE't'.l\TLAW

                                        5&S Stowru:tAvcriue,Sltik L'.lo.
                                         Gardli11 City. New Yon: u s:io
                                            30 El!8t 3:l!'d Stteetj1U1 Fl
},AURA DI CHIARA, ESQ.                    Ne"" Yorll,NewYork too10
                                                 (2 J2) 679• I 958
                                            FAJ{ NO, (tW;) 307°69$4


                                                                             Oecem!i\lr i 6, 2019
        JudgeP. Kevinem.tel
        U;S. Dimkt Cotlrt
        Souihern OistrictofNew York
        SOO J>ciirl $lreet . .
        N.Y.; :1,fy, I 0007
                                                            Re;U.S. v, Vaqc,eC-oJU1:H
                                                                 .b Cr 39~PKC)


                Due wthe sruioVS nature oftlie ,;:barges presented in thls case ~nd
        an4 the e:i:.tcmi,;e dis.:;ovcty and. W~tk this i:as.e ~uires, i respccti'u.lly req~ that. th\:
        Court ;n1lhori2:c: fua subniluion of interiITI vo_11cliers pursua.nt iri th,>.Cri.milllll Jusiice A1:1.
